DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2022 was filed with the RCE filed 6/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 have been canceled.
Claims 21-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Karmiy et al. (US 20030069650 A1, published: 4/10/2003), Antwiler (US 20100042260 A1, published: 2/18/2010), Yung et al. (US 20040032430 A1, published: 2/19/2004), Selker et al. (US 20110060463 A1, filed: 5/5/2008), and Gunther (US 6983422 B1, published: 1/3/2006), does not expressly teach or render obvious the invention as recited in independent claim 21.
Selker teaches a cell expansion system, the system comprising: a bioreactor (this unit is capable of controlling two bioreactors [Selker, 0033]); a processor (the digital controller used in the bioprocess automation system of the present invention can replace the dedicated microprocessor used in each individual transmitter [Selker, 0052]); a display device (the display provides an overview of the process [Selker, 0037]), in communication with the processor, operable to display a user interface; and a memory (a personal computer (PC) is often used as a terminal or interface through which to access the automation controller and software [Selker, 0014]), in communication with and readable by the processor and containing a series of instructions that, when executed by the processor, cause the processor to: receive, in the user interface, an indication to configure a process (the HMI software usually has several different pages. FIG. 7 shows a typical "overview" page, where the user can see basic information about the configuration of each process vessel. FIG. 7a shows a typical configuration page of the HMI, where the bio-process engineer can set process parameters 7.1 and program control strategies and loops 7.2 [Selker, 0050]); and in response to receiving the indication, provide a diagram view of the cell expansion system (information displayed usually includes a graphical representation of the bioreactor 6.1 [Selker, 0049]), wherein providing the diagram view comprises: depicting a first space of the bioreactor (the HMI interface is most often an interactive display on a computer monitor or a touch screen that is utilized to show the information required by a user to maintain control of the bio-process. FIG. 6 shows an example of a typical prior art bioprocess HMI for an autoclavable, glass vessel. The information displayed usually includes a graphical representation of the bioreactor 6.1, detailed control parameter values and any associated process set-points 6.2, primary system hardware components 6.3 (e.g. pumps, mass flow controller, scales), and also alarms and warnings 6.4 [Selker, 0049].  Examiner's Note:  The detailed control valves correspond to the intracapillary/inner ports and extracapillary/outer ports sides shown as the pipes going into the bioreactor, and the pipes within the bioreactor.  The process flow between the intracapillary side and the extracapillary side of the bioreactor is represented by detailed control parameter values and any associated process set-points 6.2).
Gunther teaches and depicting a first direction of a first fluid flow in the first space with a first visual indicia (referring to FIG. 1A, a page window depicting a process flow along a pipe is illustrated. The flow direction element 1 is a static element that depicts the direction of the process flow for the user [Gunther 2:17-20]).
However, the prior art does not teach in response to receiving the indication, provide a diagram view of the cell expansion system.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the system of the prior art to incorporate the features of in response to receiving the indication, provide a diagram view of the cell expansion system, as recited in the context of claim 21, in combination with the other elements recited.
Finally, this application claims benefit to provisional applications 61/391,152, and 61/434,726.  Both of which are provisional to parents in parts of 13/269,323, and 15/670,931, both of which have been previously allowed.  Further, the examiner was unable to find the features of above before the effective filing date of 10/8/2010.  According, this application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145